Citation Nr: 1506146	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  08-39 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to service connection for a deviated nasal septum and residuals

2.  Entitlement to service connection for a left knee disability, claimed as patella tendonitis, to include as secondary to the service connected right leg disability

3.  Entitlement to service connection for a back disability, claimed as secondary to a
left knee disability


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a
February 2008 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Montgomery, Alabama

In August 2012 and in May 2014 the Board remanded the Veteran's claim for additional development.  Once again, the Board must remand these claims as the Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for a deviated nasal septum, a left knee disability to include as secondary to a service-connected right leg disability, and a low back disability to include as secondary to a left knee disability.  The Veteran was not provided an adequate VA examination for his left knee disability, which impacts his secondary claim for a low back disability.  Likewise, the Veteran was not provided an adequate VA examination for his deviated nasal septum although the records regarding the Veteran's military academy service were obtained and associated with the claims file.

Left Knee Disability - Inadequate VA Examination

In November 20, 2014, the Veteran was provided with a VA examination to address his contention related to his left knee disability.  This examination was inadequate.  The VA examiner who conducted the VA examination notes that he did not review the Veteran's claims file but only his service treatment records (STRs), he did not provide an opinion on whether the Veteran's right leg disability had aggravated his left knee disability, and in support of his conclusion provided a rationale which the United States Court of Appeals for Veteran's Claims (Court) has held is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007), (the lack of documented findings is not an adequate basis for a negative opinion.)  Considering the foregoing, the Board finds that rationale provided by the VA examiner is inadequate and a new VA examination to address the Veteran's left knee disability is warranted.

Low Back Disability Intertwined

With respect to the back disability, the Veteran attributes this disability to his left knee disability by asserting that he has had to overcompensate for the left knee.  An adequate opinion is needed to address this issue. Moreover, because the left knee claim is being remanded, and the outcome of that claim would have a "significant impact" upon the back claim, these issues are inextricably intertwined and the back claim must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Deviated Septum - Inadequate VA Examination

The Board notes that the Veteran was provided a VA examination for his deviated septum in October 2012.  The VA examiner stated that the Veteran had deviated septum surgery in "2007."  In this examiner's opinion he explains that the Veteran still has residuals from this surgery which include sinusitis and headaches.  The examiner continued in his rationale that a "deviated septum is congenital condition and may also occur secondary to nasal trauma."  However, he does not provided a rationale for why the Veteran's deviated septum is congenital in light of his own report that "[the Veteran] was a running back for AF and was injured during the games.  He also played boxing & Judo & wrestling, rugby for the air force." The Veteran's STRs include an entry from April 11, 1978, wherein a clinician reported, "pt[patient] hit in jaw 1/3 weeks ago c/o[with] tenderness while chewing;" and STRs which provide evidence that the Veteran had sought treatment a number of time while in service for recurring sinusitis, URI and nasal congestions as documented in STRs from July 1974, May 1975, October 1977, February 1978, October 1979, August 1980, November 1981, July 1972, July 1983, September 1983, February 1984, March 1984, March 1985, April 1985, March 1986, January 1986, April 1986, December 1986, September 1989, October 1991, January 1992, April 1992,  and November 1992. The VA examiner failed to address whether these activities or the report of being hit in the jaw could constitute the trauma he refers to in his rationale.  Considering the foregoing, the Board finds that a new VA opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to determine the etiology of the deviated nasal septum and resulting residuals, left knee disability to include as secondary to a right leg disability, and a low back disability secondary to a left knee disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of deviated nasal septum and residuals, left knee disability to include as secondary to a service connected right knee disability, and a low back disability to include as secondary to a left knee disability.

(a) After considering the pertinent information in the record in its entirety, the VA examiner should identify any nasal spectrum disability or residuals.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any identified nasal spectrum disability was incurred, aggravated  or is otherwise etiologically related to his active duty or events therein. 

In providing an opinion, the examiner should  consider the following evidence, the Veteran's statement in his October 2012 VA examination that "[h]e was a running back for AF and was injured during the games. He also played boxing & Judo & wrestling, rugby for the air force."  The Veteran's service treatment records from April 11, 1978, wherein a clinician report in a STR, "pt[patient] hit in jaw 1/3 weeks ago c/o[with] tenderness while chewing."  The STRs wherein the Veteran sought treatment while in service for recurring sinusitis, URI and nasal congestions as documented in STRs from July 1974, May 1975, October 1977, February 1978, October 1979, August 1980, November 1981, July 1972, July 1983, September 1983, February 1984, March 1984, March 1985, April 1985, March 1986, January 1986, April 1986, December 1986, September 1989, October 1991, January 1992, April 1992,  and November 1992.   

(b) After taking a detailed history from the Veteran regarding his service-connected right leg disability and considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's left knee disability was caused or aggravated by the Veteran's service connected right leg disability or if the left knee disability is otherwise etiologically related to the Veteran's active service.  

(c)  After taking a detailed history from the Veteran regarding his service connected right leg disability and considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's low back disability was caused or aggravated by the Veteran's service connected right leg disability or his left knee disability or is otherwise etiologically related to the Veteran's active service.  

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

2.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for a deviated nasal septum or residuals;
a left knee disability, claimed as patella tendonitis, to include as secondary to the service connected right leg disability; and  a back disability, claimed as secondary to a left knee disability.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


